                  Case 19-12378-KBO             Doc 599-2         Filed 01/30/20        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                        )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )

                        VERIFICATION OF RYAN BLAINE BENNETT, P.C.


             I, Ryan Blaine Bennett, hereby declare the following under penalty of perjury:

             1.     I am a partner of the law firm of Kirkland & Ellis LLP (“K&E”), located at 300

North LaSalle, Chicago, Illinois 60654. I am a member in good standing of the Bar of the State of

Illinois, and I have been admitted pro hac vice to practice in the United States Bankruptcy Court

for the District of Delaware. There are no disciplinary proceedings pending against me.

             2.     I have personally performed many of the legal services rendered by

Kirkland & Ellis LLP as general bankruptcy counsel to the Debtors and am familiar with all other

work performed on behalf of the Debtors by the lawyers and other persons in the firm.

             3.     The facts set forth in the foregoing Monthly Fee Statement are true and correct to

the best of my knowledge, information, and belief.

             4.     I have reviewed Rule 2016-2 of the Local Rules of Bankruptcy Practice and

Procedures of the United States Bankruptcy Court for the District of Delaware and believe that the

Monthly Fee Statement for Kirkland & Ellis LLP complies with Rule 2016-2.




1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
             Case 19-12378-KBO          Doc 599-2     Filed 01/30/20     Page 2 of 2



        5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

                                              Respectfully submitted,

 Dated: January 30, 2020                           /s/ Ryan Blaine Bennett
                                                  Ryan Blaine Bennett
                                                  as President of Ryan Blaine Bennett, P.C., as
                                                  Partner of Kirkland & Ellis LLP; and as Partner
                                                  of Kirkland & Ellis International LLP
